In an action, inter alia, to recover damages for defamation, the plaintiff appeals (1) from an order of the Supreme Court, Queens County (Milano, J.), dated October 28, 1993, which granted the motion of the defendants Royal Indemnity Company, Felix Drost, and Alan Zaremba to dismiss the complaint insofar as asserted against them as time-barred, and (2), as limited by his brief, from so much of an order of the same court, dated February 15, 1994, as, upon reargument, adhered to the prior determination.
Ordered that the appeal from the order dated October 28, 1993, is dismissed, as that order was superseded by the order dated February 15, 1994, made upon reargument; and it is further,
Ordered that the order dated February 15, 1994, is affirmed insofar as appealed from for reasons stated by Justice Milano at the Supreme Court; and it is further,
Ordered that the respondents are awarded one bill of costs.
O’Brien, J. P., Ritter, Copertino and Krausman, JJ., concur.